251 U.S. 123 (1919)
NEW YORK, NEW HAVEN & HARTFORD RAILROAD COMPANY
v.
UNITED STATES.
No. 74.
Supreme Court of United States.
Argued May 2, 1919.
Decided December 8, 1919.
APPEAL FROM THE COURT OF CLAIMS.
*124 Mr. Edward G. Buckland and Mr. S.S. Ashbaugh, with whom Mr. Arthur P. Russell was on the briefs, for appellant.
Mr. Assistant Attorney General Brown for the United States.
*126 MR. JUSTICE McREYNOLDS delivered the opinion of the court.
Appellant sued the United States to recover the difference between amounts received through the Post Office Department and what it claims should have been paid for its services in carrying the mails during a series of years, ending June 30, 1914. The demand is based upon implied contracts alleged to arise from the following circumstances. First.  Acceptance and transportation of the mails in reliance upon § 4002, Rev. Stats., as amended. This directs payment of specified sums per mile per annum according to weights; and the claim is that because the Post Office Department improperly construed and applied it, appellant received much less than it should have. Second.  Acceptance and transportation of the mails under orders and coercion of the Post Office Department, followed by failure to allow reasonable compensation therefor. Appellant claims its property was taken for public use and adequate compensation must be paid.
Concerning the challenged interpretation and application of § 4002, Rev. Stats., resulting in payments during each four-year term upon the basis of weights taken *127 immediately prior to the beginning of the same instead of annually, it suffices to say that the action taken accords with prior practice followed for many years; the letter of the statute permits it; the carrier submitted with full knowledge; and, impliedly at least, it was sanctioned by this court in Delaware, Lackawanna & Western R.R. Co. v. United States, 249 U.S. 385.
We think it must be treated as settled doctrine that prior to the Act of July 28, 1916, c. 261, 39 Stat. 412, 429,  with the exception of certain roads aided by land grants  railroads were not required by law to carry the mails. Eastern R.R. Co. v. United States, 129 U.S. 391, 394; Atchison, Topeka & Santa Fe Ry. Co. v. United States, 225 U.S. 640, 650; Delaware, Lackawanna & Western R.R. Co. v. United States, supra. And as appellant voluntarily accepted and performed the service with knowledge of what the United States intended to pay, it cannot now claim an implied contract for a greater sum. It may be that any railroad by failing to carry the mails would incur the hostility of those living along its lines and as a consequence suffer serious financial losses; but the fear of such results certainly does not amount to compulsion by the United States and cannot constitute the basis of a justiciable claim against them for taking property.
The Court of Claims (53 Ct. Clms. 222) dismissed the petition upon demurrer, and its judgment is
Affirmed.
MR. JUSTICE BRANDEIS dissents.